
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.33


NON-QUALIFIED STOCK OPTION FOR OFFICERS AND
OTHER KEY EMPLOYEES
(Amended)


To:

Date of Grant:

        This letter is to confirm the terms of an option, effective as of the
Date of Grant, to purchase            shares of common stock, par value $0.01
("Common Stock"), of NeighborCare, Inc., a Pennsylvania corporation (the
"Company"), at a price of            per share pursuant to the Company's 2001
Stock Option Plan (the "Plan"). This option is a Non-Qualified Stock Option
within the meaning of the Plan.

        This option shall terminate and is not exercisable after ten years from
the date of its grant (the "Scheduled Termination Date"), except if terminated
earlier as hereafter provided.

        Your option may be exercised on and after the dates and to the extent it
has vested as provided below (minus the number of shares previously purchased by
exercise of the option and as adjusted for any change in the outstanding shares
of the Common Stock of the Company by reason of a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, transfer of
assets, reorganization, conversion or what the Board of Directors deems in its
sole discretion to be similar circumstances):

DATE   NUMBER OF SHARES VESTING
TOTAL SHARES VESTING
 
 

        Under the Plan, in the event of a "Change of Control" (as defined below)
of the Company, your option may, from and after the date which is six months
after the Change of Control, and notwithstanding the immediately preceding
paragraph, be exercised for up to 100% of the total number of shares then
subject to the option minus the number of shares previously purchased upon
exercise of the option (as adjusted for any change in the outstanding shares of
the Common Stock of the Company by reason of a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, transfer of
assets, reorganization, conversion or what the Committee deems in its sole
discretion to be similar circumstances) and your vesting date will accelerate
accordingly. A "Change of Control" shall be deemed to have occurred upon the
happening of any of the following events:

        1.     As a result of any transaction, any one shareholder becomes a
beneficial owner, directly or indirectly, of securities of the Company
representing more than 40% of the Common Stock of the Company or the combined
voting power of the Company's then outstanding securities; or

        2.     Any other event deemed to constitute a "Change of Control" by the
Committee.

        In addition to the rights set forth above and in addition to (and not in
derogation of) any rights set forth in any applicable employment agreement, you
have the rights set forth in this paragraph. In the event of a Change in Control
(as defined below), any portion of your option that is then-outstanding and not
then-exercisable or vested shall vest in full and become immediately
exercisable, unless 75 percent of the Incumbent Directors (as defined below)
determine prior to the Change in Control that the immediate of vesting provided
for in this sentence shall not occur, in which case the provision of the grant
that otherwise determined the vesting schedule for such awards (including
without limitation the provisions related to Change of Control set forth above)
shall continue to control. "Change in Control" means: (i) the occurrence of an
event that would, if known to

1

--------------------------------------------------------------------------------




NeighborCare's management, be required to be reported by NeighborCare as a
change in control under Form 8-K pursuant to the 1934 Act; or (ii) the
acquisition or receipt, in any manner, by any person (as defined for purposes of
the 1934 Act) or any group of persons acting in concert, of direct or indirect
beneficial ownership (as defined for purposes of the 1934 Act) of forty percent
(40%) or more of the combined voting securities ordinarily having the right to
vote for the election of directors of NeighborCare; or (iii) a change in the
constituency of the Board with the result that individuals (the "Incumbent
Directors") who are members of the Board on June 15, 2004, cease for any reason
to constitute at least a majority of the Board, provided that any individual who
is elected to the Board after the June 15, 2004, and whose nomination for
election was unanimously approved by the Incumbent Directors shall be considered
an Incumbent Director beginning on the date of his or her election to the Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as
defined for purposes of the 1934 Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board; or (iv) the sale, exchange,
liquidation or other disposition of all or a significant portion of
NeighborCare's business or assets, or the execution by NeighborCare of a binding
agreement providing for such a transaction; unless in any such case, at least a
majority of the Incumbent Directors determine, prior to the occurrence of such
Change in Control, that no Change in Control has or will have occurred; or
(v) the occurrence of a reorganization, merger, consolidation or other corporate
transaction involving NeighborCare, in each case, with respect to which
NeighborCare's shareholders immediately prior to such transaction do not,
immediately after such transaction, own more than fifty percent (50%) of the
combined voting securities ordinarily having the right to vote for the election
of directors of NeighborCare or other corporation resulting from such
transaction; or (vi) the approval by NeighborCare's shareholders of a complete
liquidation or dissolution of NeighborCare; or (vii) any similar transaction,
circumstance or event which the Committee determines to constitute a Change in
Control.

        You may exercise your option by giving written notice to the Secretary
of the Company on forms supplied by the Company at its then principal executive
office, accompanied by payment of the option price for the total number of
shares you specify that you wish to purchase. The payment may be in any of the
following forms: (a) cash, which may be evidenced by a check and includes cash
received from a stock brokerage firm in a so-called "cashless exercise";
(b) (unless prohibited by the Committee) certificates representing shares of
Common Stock of the Company, which will be valued by the Secretary of the
Company at the fair market value per share of the Company's Common Stock (as
determined in accordance with the Plan) on the date of delivery of such
certificates to the Company, accompanied by an assignment of the stock to the
Company; or (c) (unless prohibited by the Committee) any combination of cash and
Common Stock of the Company valued as provided in clause (b). The use of the
so-called attestation procedure to exercise a stock option may be permitted by
the Committee. Any assignment of stock shall be in a form and substance
satisfactory to the Secretary of the Company, including guarantees of
signature(s) and payment of all transfer taxes if the Secretary deems such
guarantees necessary or desirable.

        Your option will, to the extent not previously exercised by you,
terminate three months after the date on which your employment by the Company or
a Company subsidiary corporation is terminated (whether such termination be
voluntary or involuntary) other than by reason of disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the "Code"),
and the regulations thereunder, or death, in which case your option will
terminate one year from the date of termination of employment due to disability
or death (but in no event later than the Scheduled Termination Date). After the
date your employment is terminated, as aforesaid, you may exercise this option
only for the number of shares which you had a right to purchase and did not
purchase on the date your employment terminated. Provided you are willing to
continue your employment for the Company or a successor after a Change of
Control at the same compensation you enjoyed immediately prior to such Change of
Control, if your employment is involuntarily terminated without cause after a
Change of

2

--------------------------------------------------------------------------------




Control, you may exercise this option for the number of shares you would have
had a right to purchase on the date of an acceleration event. If you are
employed by a Company subsidiary corporation, your employment shall be deemed to
have terminated on the date your employer ceases to be a Company subsidiary
corporation, unless you are on that date transferred to the Company or another
Company subsidiary corporation. Your employment shall not be deemed to have
terminated if you are transferred from the Company to a Company subsidiary
corporation, or vice versa, or from one Company subsidiary corporation to
another Company subsidiary corporation.

        If you die while employed by the Company or a Company subsidiary
corporation, your executor or administrator, as the case may be, may, at any
time within one year after the date of your death (but in no event later than
the Scheduled Termination Date), exercise the option as to any shares which you
had a right to purchase and did not purchase during your lifetime. If your
employment with the Company or a Company parent or subsidiary corporation is
terminated by reason of your becoming disabled (within the meaning of
Section 22(e)(3) of the Code and the regulations thereunder), you or your legal
guardian or custodian may at any time within one year after the date of such
termination (but in no event later than the Scheduled Termination Date),
exercise the option as to any shares which you had a right to purchase and did
not purchase prior to such termination. Your executor, administrator, guardian
or custodian must present proof of his authority satisfactory to the Company
prior to being allowed to exercise this option.

        In the event of any change in the outstanding shares of the Common Stock
of the Company by reason of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, transfer of assets,
reorganization, conversion or what the Committee deems in its sole discretion to
be similar circumstances, the number and kind of shares subject to this option
and the option price of such shares shall be appropriately adjusted in a manner
to be determined in the sole discretion of the Committee.

        In the event of a liquidation or proposed liquidation of the Company,
including (but not limited to) a transfer of assets followed by a liquidation of
the Company, or in the event of a Change of Control (as previously defined) or
proposed Change of Control, the Committee shall have the right to require you to
exercise this option upon thirty (30) days prior written notice to you. If at
the time such written notice is given this option is not otherwise exercisable,
the written notice will set forth your right to exercise this option even though
it is not otherwise exercisable. In the event this option is not exercised by
you within the thirty (30) day period set forth in such written notice, this
option shall terminate on the last day of such thirty (30) day period,
notwithstanding anything to the contrary contained in this option.

        Except for transfers to a "family member" as defined by and under the
terms set forth in the Plan, this option is not transferable otherwise than by
will or the laws of descent and distribution, and is exercisable during your
lifetime only by you, including, for this purpose, your legal guardian or
custodian in the event of disability. Until the option price has been paid in
full pursuant to due exercise of this option and the purchased shares are
delivered to you, you do not have any rights as a shareholder of the Company.
The Company reserves the right not to deliver to you the shares purchased by
virtue of the exercise of this option during any period of time in which the
Company deems, in its sole discretion, that such delivery would violate a
federal, state, local or securities exchange rule, regulation or law.

        Notwithstanding anything to the contrary contained herein, this option
is not exercisable until all the following events occur and during the following
periods of time:

        (a)   Until the Plan pursuant to which this option is granted is
approved by the shareholders of the Company in the manner prescribed by the Code
and the regulations thereunder;

3

--------------------------------------------------------------------------------




        (b)   Until this option and the optioned shares are approved and/or
registered with such federal, state and local regulatory bodies or agencies and
securities exchanges as the Company may deem necessary or desirable;

        (c)   During any period of time in which the Company deems that the
exercisability of this option, the offer to sell the shares optioned hereunder,
or the sale thereof, may violate a federal, state, local or securities exchange
rule, regulation or law, or may cause the Company to be legally obligated to
issue or sell more shares than the Company is legally entitled to issue or sell;
or

        (d)   Until you have paid or made suitable arrangements to pay (which
may include payment through the surrender of Common Stock, unless prohibited by
the Committee) (i) all federal, state and local income tax withholding required
to be withheld by the Company in connection with the option exercise and
(ii) the employee's portion of other federal, state and local payroll and other
taxes due in connection with the option exercise.

        The following two paragraphs shall be applicable if, on the date of
exercise of this option, the Common Stock to be purchased pursuant to such
exercise has not been registered under the Securities Act of 1933, as amended,
and under applicable state securities laws, and shall continue to be applicable
for so long as such registration has not occurred:

        (a)   The optionee hereby agrees, warrants and represents that he will
acquire the Common Stock to be issued hereunder for his own account for
investment purposes only, and not with a view to, or in connection with, any
resale or other distribution of any of such shares, except as hereafter
permitted. The optionee further agrees that he will not at any time make any
offer, sale, transfer, pledge or other disposition of such Common Stock to be
issued hereunder without an effective registration statement under the
Securities Act of 1933, as amended, and under any applicable state securities
laws or an opinion of counsel acceptable to the Company to the effect that the
proposed transaction will be exempt from such registration. The optionee shall
execute such instruments, representations, acknowledgements and agreements as
the Company may, in its sole discretion, deem advisable to avoid any violation
of federal, state, local or securities exchange rule, regulation or law.

        (b)   The certificates for Common Stock to be issued to the optionee
hereunder shall bear the following legend:

        "The shares represented by this certificate have not been registered
under the Securities Act of 1933, as amended, or under applicable state
securities laws. The shares have been acquired for investment and may not be
offered, sold, transferred, pledged or otherwise disposed of without an
effective registration statement under the Securities Act of 1933, as amended,
and under any applicable state securities laws or an opinion of counsel
acceptable to the Company that the proposed transaction will be exempt from such
registration."

        The foregoing legend shall be removed upon registration of the shares
bearing the legend under the Securities Act of 1933, as amended, and under any
applicable state laws or upon receipt of any opinion of counsel acceptable to
the Company that said registration is no longer required.

        The sole purpose of the agreements, warranties, representations and
legend set forth in the two immediately preceding paragraphs is to prevent
violations of the Securities Act of 1933, as amended, and any applicable state
securities laws.

        It is the intention of the Company and you that this option shall not be
an "Incentive Stock Option" as that term is used in Section 422(b) of the Code
and the regulations thereunder.

        Nothing herein shall modify your status as an at-will employee of the
Company. Further, nothing herein guarantees you employment for any specified
period of time. This means that either you or the Company may terminate your
employment at any time for any reason, with or without cause, or for no

4

--------------------------------------------------------------------------------




reason. You recognize that, for instance, you may terminate your employment or
the Company may terminate your employment prior to the date on which your option
becomes vested or exercisable.

        Any dispute or disagreement between you and the Company with respect to
any portion of this option or its validity, construction, meaning, performance
or your rights hereunder shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time. However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this option amicably and informally, in good faith, for a period
not to exceed two weeks. Thereafter, the dispute or disagreement will be
submitted to arbitration. At any time prior to a decision from the arbitrator(s)
being rendered, you and the Company may resolve the dispute by settlement. You
and the Company shall equally share the costs charged by the American
Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses. The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company. Further, neither you nor the Company shall
appeal any such award. Judgment of a court of competent jurisdiction may be
entered upon the award and may be enforced as such in accordance with the
provisions of the award.

        This option shall be subject to the terms of the Plan in effect on the
date this option is granted, which terms are hereby incorporated herein by
reference and made a part hereof. In the event of any conflict between the terms
of this option and the terms of the Plan in effect on the date of this option,
the terms of the Plan shall govern. This option constitutes the entire
understanding between the Company and you with respect to the subject matter
hereof and no amendment, supplement or waiver of this option, in whole or in
part, shall be binding upon the Company unless in writing and signed by the
President of the Company. This option and the performances of the parties
hereunder shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.

        Please sign the copy of this option and return it to the Senior Vice
President Human Resources, thereby indicating your understanding of and
agreement with its terms and conditions.

    NeighborCare, Inc.
 
 
By:
 


--------------------------------------------------------------------------------

        I hereby acknowledge receipt of a copy of the foregoing stock option
and, having read it hereby signify my understanding of, and my agreement with,
its terms and conditions.


 
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Date)

5

--------------------------------------------------------------------------------





QuickLinks


NON-QUALIFIED STOCK OPTION FOR OFFICERS AND OTHER KEY EMPLOYEES (Amended)
